Opinions of the United
1996 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-31-1996

Azzaro v. Allegheny
Precedential or Non-Precedential:

Docket 95-3253




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1996

Recommended Citation
"Azzaro v. Allegheny" (1996). 1996 Decisions. Paper 147.
http://digitalcommons.law.villanova.edu/thirdcircuit_1996/147


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1996 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT

                           _____________

                            No. 95-3253
                           _____________

                           BEVERLY AZZARO,

                                           Appellant

                                 v.

         COUNTY OF ALLEGHENY; TOM FOERSTER, an individual
          and Chairman, Allegheny County Commissioners,
                         and WAYNE FUSARO
                          _____________

         On Appeal from the United States District Court
             for the Western District of Pennsylvania
                     (D.C. Civil No. 93-1589)
                          _____________


Present: SLOVITER, Chief Judge, BECKER, STAPLETON, MANSMANN,
         GREENBERG, SCIRICA, COWEN, NYGAARD, ALITO,
         ROTH, LEWIS,   McKEE, SAROKIN, and ROSENN, CircuitJudges.


                             O R D E R


         A majority of the active judges having voted for
rehearing en banc in the above appeal, it is
         O R D E R E D that the Clerk of this Court vacate the
panel's opinion and judgment dated July 31, 1996 and list the
above case for rehearing en banc at the convenience of the court.

                                 By the Court,


                                      /s/ Dolores K. Sloviter

Dated:   August 30, 1996         Chief Judge